 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                      ***
 5
      FOCALPOINT INTERNATIONAL INC.,                         Case No. 2:18-cv-00236-APG-BNW
 6
                              Plaintiff,
 7                                                           ORDER
            v.
 8
      DOM RUBINO CONSULTING SERVICES
 9    INC., et al.,
10                            Defendants.
11

12          This matter is before the court on plaintiff Focalpoint International, Inc.’s Response to

13   Order to Show Cause (ECF No. 50), filed on June 25, 2019. Focalpoint represented to the court

14   that the parties were finalizing a settlement agreement and that a stipulation for dismissal would

15   be filed within 60 days of Focalpoint’s response. Nearly six months have passed without any

16   activity in this case. The parties must file a joint status report or stipulation to dismiss by

17   December 20, 2019.

18          IT IS SO ORDERED.

19

20          DATED: December 6, 2019

21

22                                                          BRENDA WEKSLER
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
